            Case 1:20-cv-03106-TJK Document 22 Filed 05/04/21 Page 1 of 4




                              IN THE UNITED STATES COURT
                             FOR THE DISTRICT OF COLUMBIA

GREATER APPALACHIAN LLAMA AND                     )
ALPACA ASSOCIATION et al.,                        )
                                                  )
                                                  )
               Plaintiffs,                        )   No. 1:20-cv-3106-TJK
                                                  )
       v.                                         )
                                                  )
AURELIA SKIPWITH et al.,                          )
                                                  )
               Defendants.                        )
____________________________________)

                CONSENT MOTION TO AMEND SCHEDULING ORDER

       The Plaintiffs, Greater Appalachian Llama and Alpaca Association, et al., through

counsel, hereby move the Court to amend the parties’ scheduling order entered on February 24,

2021, and states the following in support.

       Defendants noted the lodging of the Administrative Record in this case on April 16,

2021. See ECF No. 21. The Administrative Record was sent to counsel by overnight delivery,

and additional time was required to download and provide access to the Plaintiffs. A number of

the individual Plaintiffs, who have extensive knowledge of the facts in this case, require

additional time to review the Administrative Record and have already identified potentially 25

additional documents to include in the Administrative Record.

       Based on the ongoing review and the need to continue to meet and confer with

Defendants’ counsel regarding the Administrative Record and any potential additions to it,

additional time is required. Counsel for the Defendants, Trial Attorney Jessica Held of the

United States Department of Justice, Environment and Natural Resources Division, consented to
          Case 1:20-cv-03106-TJK Document 22 Filed 05/04/21 Page 2 of 4




an additional 60 days for the Administrative Record review process, and all other related case

scheduling deadlines.

       Therefore, the following amended schedule is requested:

Deadline for Plaintiffs to confer with                  July 13, 2021
Defendants about contents of Administrative
Record

If the parties are unable to agree to the contents August 10, 2021
of the Administrative Record, Plaintiffs’ file
motion to complete and/or supplement the
Administrative Record

Defendants file response to Plaintiffs’ motion          August 24, 2021
to complete and/or supplement the
Administrative Record

Plaintiffs’ file their reply in support of motion       August 31, 2021
to complete and/or supplement the
Administrative Record

The parties file a proposed merits briefing             To be determined
schedule within 10 days of the Court’s ruling
on Plaintiffs’ motion to complete and /or
supplement the Administrative Record

If Plaintiffs do not challenge the contents of          August 10, 2021
the Administrative Record, Plaintiffs’ motion
for summary judgment is due

Defendants response and cross-motion for                September 12, 2021
summary judgment is due

Plaintiffs’ reply in support of its motion and          September 28, 2021
response to Defendants cross-motion is due

Defendants reply in support of its cross-motion         October 12, 2021
is due




                                                    2
        Case 1:20-cv-03106-TJK Document 22 Filed 05/04/21 Page 3 of 4




May 4, 2021                               Respectfully submitted,

                                          /s/ Brian W. Stolarz
                                          Brian W. Stolarz (#466160)
                                          Fox Rothschild LLP
                                          1030 15th Street, N.W.
                                          Suite 380 East
                                          Washington, DC 20005
                                          (202) 461-3100 (telephone)
                                          (202) 461-3102 (facsimile)
                                          E-mail: bstolarz@foxrothschild.com


                                          Nancy E. Halpern (Pro Hac Vice)
                                          NJ State Bar No. 041441-2010
                                          Fox Rothschild LLP
                                          Princeton Pike Corporate Center
                                          997 Lenox Drive
                                          Lawrenceville, NJ 08648
                                          (609) 844-7404 (telephone)
                                          (609) 896-1469 (facsimile)
                                          E-mail: nhalpern@foxrothschild.com


                                          Patrick M. Kane
                                          N.C. Bar No. 36861
                                          Fox Rothschild LLP
                                          230 N. Elm Street, Suite 1200
                                          P.O. Box 21927 (27420)
                                          Greensboro, NC 27401
                                          (336) 378-5200 (telephone)
                                          (336) 378-5400 (facsimile)
                                          E-mail: pkane@foxrothschild.com




                                      3
           Case 1:20-cv-03106-TJK Document 22 Filed 05/04/21 Page 4 of 4




                                CERTIFICATE OF SERVICE

         I, Brian W. Stolarz, hereby certify that the Consent Motion to Amend Scheduling Order

and the proposed Order were filed through CM/ECF system and will be sent electronically to

the registered participants as identified on the Notice of Electronic Filing (NEF) on May 4,

2021.


                                                            /s/ Brian W. Stolarz
                                                            Brian W. Stolarz




                                                4
320417\00001\122397137.v1
